DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
The amendments and remarks filed on 02/04/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 109-110 and 113-130 are pending; Claims 1-108 and 111-112 are cancelled; Claim 109 is amended; Claim 130 is new; and Claims 109-110 and 113-130 are under examination.

Priority
  Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to provisional applications No. 61/760,584, filed on 02/04/2013; No. 61/760,585, filed on 02/04/2013; No. 61/760,574, filed on 02/04/2013; No. 61/760,606, filed on 02/04/2013; and No. 61/926,918, filed on 01/13/2014.
This application, U.S. Application number 16/051747, is a DIV of U.S. Application number 14/765810 filed on 08/04/2015, now US patent number 10064900, which is a 
Upon review of the record of the provisional applications, it has been determined that none of the provisional applications filed on 02/04/2013 (i.e. No. 61/760,584, No. 61/760,585, No. 61/760,574, and No. 61/760,606) provide support for the claimed bacterial strain “Lachnospiraceae bacterium 5 1 57FAA” recited in the base claims 109 and 130. This claimed bacterium was first disclosed in the provisional application No. 61/926,918, filed on 01/13/2014. Thus, the filing date of the application No. 61/926,918 will be used for prior art purposes for the claims 109-110 and 113-130.

Withdrawal of Rejections
The rejection of Claims 109-111, 114, and 116-128 under 35 U.S.C. 103(a) as being unpatentable over Honda et al. is withdrawn due to the amendment to the claims filed on 02/04/2022.
The rejection of Claims 109-112, 114, 116-120, and 125-129 on the ground of nonstatutory obviousness-type double patenting over the claims of US Patent No. 10864235 in view of Honda et al. is withdrawn due to the amendment to or cancellation of the claims filed on 02/04/2022.
  The rejection of Claims 109-112, 114, and 116-129 on the ground of nonstatutory obviousness-type double patenting over the claims of US Patent No. 10864235 in view of Honda et al. and Sorokulova et al. is withdrawn due to the amendment to or cancellation of the claims filed on 02/04/2022.
The rejection of Claims 109-112, 114, 116-120, and 125-129 on the ground of nonstatutory obviousness-type double patenting over the claims of US Patent No. 10973861 in view of Honda et al. is withdrawn due to the amendment to or cancellation of the claims filed on 02/04/2022.
The rejection of Claims 109-110, 114, and 116-130 on the ground of nonstatutory obviousness-type double patenting over the claims of US Patent No. 10973861 in view of Honda et al. and Sorokulova et al. is withdrawn due to the amendment to or cancellation of the claims filed on 02/04/2022.

  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 130 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, as evidenced by Allen-Vercoe et al. (US 2014/0342438, 2014, effective filing date: Sept. 14, 2012, cited in IDS) and Atarashi et al. (Nature, 2013, pages 1-17, cited in IDS filed on 11/02/2018). 
The following eligibility analysis of claim 130 is made in accordance with its  broadest reasonable interpretation.
The claim 130 is directed to a composition which is one of four categories of patent eligible subject matter (Step 1: Yes). 
The claimed composition of the claim 130 comprises three or more purified spore-forming bacterial species, wherein a first bacterial species is selected from Clostridium bolteae and Blautia producta; wherein a second bacterial species is not structurally or functionally different from these naturally 
The judicial exception in Claim 130 is not integrated into a practical application because the claim is directed to a product, not a method of use (Step 2A: Prong 2: No).
Claim 130 does not recite any additional limitation to define the claimed composition. As such, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No).
Therefore, Claim 130 is deemed to be patent ineligible.

Claim Rejections - 35 USC § 103
Claims 109-110, 113-121 and 125-130 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen-Vercoe et al. (US 2014/0363397, 2014, effective filing date: Sept. 14, 2012, of record) in view of Honda et al. (US 2014/0341921, 2014, effective filing date: Dec. 1, 2011, of record).   
Regarding Claims 109-110, 113-115, and 129-130, Allen-Vercoe et al. teach a synthetic stool preparation comprising isolated/purified bacteria derived from a fecal sample from a healthy donor, and using the preparation for treating and/or preventing disorders of the gastrointestinal tract, including dysbiosis, Clostridium difficile infection, Crohn's disease, ulcerative colitis, irritable bowel syndrome, and inflammatory bowel disease (abstract, Claims 16 and 20).  Allen-Vercoe et al. further teach that the bacteria in the synthetic stool preparation are selected from: Blautia producta (reading on the “first bacterial species” in claims 109 and 129-130), Ruminococcus productus (a synonyms of Blautia producta, as indicated in the legend of Table 2a); bacteria of 
Regarding the limitation “spore-forming” recited in Claims 109 and 130, this is directed to an inherent feature of the claimed bacteria. Given the bacteria of Allen-Vercoe et al. are exactly the same as the claimed bacteria, the teachings of Allen-Vercoe et al. meet the requirement of this limitation. 
Regarding the limitation of “a capsule” recited in claim 130, Allen-Vercoe et al. teach that the synthetic stool preparation is for oral administration and the bacteria is encapsulated, e.g. in a capsule or tablet (paragraph 0104).  Regarding the limitation of “enteric coating” recited in claim 109, Allen-Vercoe et al. further teach that the capsule or tablet that encapsulates bacteria may be coated to protect the bacteria against stomach acid by using methods known in the art (paragraph 0104). As such, Allen-Vercoe et al. suggest an enteric coating for the bacteria in the synthetic stool preparation. In addition, Examiner notes that the teachings of Honda et al. (described below) further support that it had been well known in the art to use an enteric coating for protecting bacteria from stomach acid.  Thus, the claimed limitation is obvious over the cited prior art.
Allen-Vercoe et al. do not teach that the synthetic stool preparation comprises Lachnospiraceae bacterium 5 1 57FAA (i.e. “a second bacterial species” recited in Claims 109 and 130). However, Allen-Vercoe et al. further teach that the synthetic stool preparation comprises Lachnospiraceae bacterial strain(s) (Claim 10/last 2 lines, Tables 10-12), whose scope encompasses Lachnospiraceae bacterium 5 1 57FAA. Allen-Vercoe et al. further teach that Lachnospiraceae bacterial strains are among the most 
Honda et al. teach a bacterial composition for a similar application, i.e. inducing regulatory T cells and preventing/treating immune-mediated diseases in the GI tract/colon (abstract), comprising three or more purified spore-forming bacterial species, wherein the bacterial species comprise: Lachnospiraceae bacteria, i.e. L. bacterium 5 1 57FAA (reading on the “second bacterial species” recited in Claims 109 and 130), Clostridium bolteae (reading on the “first bacterial species” in claims 109 and 130), and Flavonifractor plautii for inducing Reg T cells and preventing/treating immune-mediated disease in the GI tract (paragraphs 0028/lines 1-22, 0029, 0037-38, 0097/lines 3-8, 0102/lines 1-4, examples 30 and 32, Tables 3-4, Claims 4 and 8) (Note: Flavonifractor plautii is a synonyms of Clostridium orbiscindens that is recited in Claim 114, as evidenced by Allen-Vercoe et al., see page 12/Table 14); wherein the bacterial composition is formulated with a coating agent or enteric polymers, or is encapsulated in enteric capsules or an enteric coating agent (paragraphs 0054, 0113/line 3 from bottom, 0114); wherein the bacteria are in the form of spores (paragraphs 0054/lines 5-6, 0103/lines 6-7, and 0128); wherein the composition comprises an excipient (paragraph 0113, page 14/line 2), a prebiotic, such as a non-digestible oligosaccharide and starch (reading on “carbohydrate”) (paragraph 0049), and vegetable oil (reading on “lipid”) as a carrier (paragraph 0113, page 13/last line).  Honda et al. further teach that the composition comprises at least two, or three to seventeen, or 23/all bacterial strains i.e. C. orbiscindens) are all listed (paragraphs 0097/lines 3-8, 0102/lines 1-4, examples 30 and 32, Tables 3-4).  Honda et al. further teach the bacterial composition comprises Blautia producta (further reading the “first bacterial species” in the claims) (Examples 35 and 39, Figs. 15 and 19), and that L. bacterium, B. producta, C. bolteae, and C. orbiscindens/F. plautii (listed in Fig. 14 and Table 4) either alone or in combination effectively induces regulatory T cells in GI tract, and the combination of these bacteria generates a synergetic effect and effectively treats diarrhea (Examples 35-37 and 39, Figs. 14-17 and 19).  It is noted that L. bacterium DJF VP30 listed in Fig. 14 is an art-recognized equivalent of L. bacterium 5 1 57FAA for the same purpose, as supported by Tables 3 and 4.  Honda et al. further teach that the composition is used for treating the infectious disease, such as infection with Clostridium difficile, Crohn’s disease, inflammatory bowel disease (IBD) (paragraphs 108/lines 8-9, 109/lines 1-6), and diarrhea (Example 39), and further teach that the bacteria in the form of spores remain living even after being ingested (by animals) (paragraph 0128/lines 11-13), suggesting the bacteria are engrafted in the microbiome.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the synthetic stool preparation of Allen-Vercoe et al. by adding L. bacterium 5 1 57FAA as a Lachnospiraceae bacterium strain in the preparation of Allen-Vercoe et al. for optimizing immune function in the GI tract and preventing/treating disorders of the GI tract, such as C. difficile infection and IBD, as taught by Honda et al. and Allen-Vercoe et al.  A person of ordinary skill in the art would have been motivated to do so, because Allen-Vercoe et al. teach that Lachnospiraceae 
Regarding Claims 116-119, the limitations recited in the claims are directed to functions or properties of the claimed composition. Allen-Vercoe et al. (paragraphs 0149/lines 7-9, and 0163/lines 7-10) and Honda et al. teach the bacterial preparation and composition are effective for treating Clostridium difficile infections. Furthermore, the synthetic stool preparation suggested by Allen-Vercoe et al. and Honda et al. has all of the structural limitations of the claimed composition in Claim 109. It is presumed that substances having substantially the same structures are capable of performing substantially the same functions. Therefore, the Claims 116-119 would have been obvious over teachings of Allen-Vercoe et al. and Honda et al.
Regarding Claim 120, Allen-Vercoe et al. further teach the synthetic stool preparation may comprise insoluble fiber (as a carrier), a buffer, an osmotic agent 
Regarding Claim 121, Allen-Vercoe et al. further teach the synthetic stool preparation comprises prebiotic, such as oligosaccharides (paragraph 0094), which read on the term “carbohydrates”. Thus, the claim would have been obvious over the cited prior art.
Regarding Claims 125-126, Allen-Vercoe et al. teach the synthetic stool preparation is formulated for oral administration, e.g. in a capsule or pressed into a tablet (paragraph 0104). It is noted that the capsule and tablet taught by Allen-Vercoe et al. read on “a single oral dose unit” in the claim 126.  In addition, Honda et al. teach that the bacteria in the preparation/composition are coated to protect them against stomach acid, thus ensuring the delivery of the bacteria into other parts of the GI tract, as indicated above. Thus, the teachings of Allen-Vercoe et al. and Honda et al. render the claims 125-126 to be obvious.
Regarding Claims 127 and 128, Allen-Vercoe et al. do not specifically teach that the bacteria are in the form of spore.  However, Honda et al. further teach that the bacterial composition comprises the bacteria in the form of spores, and that the composition in the form of spores has advantages such as: increasing stability of the bacteria, extended shelf life of the composition, easy handling and storage of the composition, and maintaining the bacteria living after being ingested by a subject (paragraphs 0103/lines 1-7, 0128/lines 11-13).  Thus, in view of Honda et al., it would have been obvious to include L. bacterium 5 1 57FAA and other bacteria in the form of spores in the synthetic stool preparation suggested by Allen-Vercoe et al. and Honda et 
Therefore, the composition of Claims 109-110, 113-121 and 125-130 would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 109-110 and 113-130 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen-Vercoe et al. (US 2014/0363397, 2014, effective filing date: Sept. 14, 2012, of record) in view of Honda et al. (US 2014/0341921, 2014, effective filing date: Dec. 1, 2011, of record), as applied to Claims 109-110, 113-121 and 125-130, further in view Sorokulova et al. (US 20050271643, 2005, of record).   
The teachings of Allen-Vercoe et al. and Honda et al. are described above. Honda et al. further teach that the composition comprises vegetable oil (reading on “lipid”) as a carrier (paragraph 0113, page 13/last line); that the composition comprises physiological saline or a buffer agent (paragraph 0113: page 13/line 5, page 14/line 4) (it is noted that the saline and buffer agent comprise minerals); that the composition is used in/as a dairy product, such as yogurt, milk, cheese and dairy beverages (paragraphs 0054 and 0120) (Note: dairy product comprises minerals); and that the composition comprises biotin (reading on “vitamin”) (paragraph 0049/lines 3 from the bottom); and that the bacterial composition comprises a nutrient (paragraph 0127, left column/line 2) (note: the components taught by Honda et al., such as vitamin and lipid, are nutrients). 

  Therefore, the composition of Claims 109-110 and 113-130 would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Double Patenting
Claims 109-110, 114, 116-120, and 125-130 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 10-14 of U.S. Patent No. 10258655 in view of Honda et al. (US 2014/0341921,  in view of Honda et al. (WO/2013/080561, of record).  This rejection is maintained for Claims 109-110, 114, 116-120, and 125-129, and applied to new claim 130.
The teachings of Honda et al. are described above.
The claims 1-6 and 10-14 of the ‘655 patent are directed in part to a composition, a pharmaceutical formulation, or a single dose unit, comprising three or more purified spore-forming bacterial species at a therapeutically effective amount, the bacterial spores comprising at least one isolated Blautia producta spore (reading on the first bacterial species) and at least one isolated Coprococcus comes spore (reading on the third bacterial species); wherein the bacterial spores synergistically decrease and/or inhibit the growth and/or colonization of Clostridium pathogenic bacteria in a human gastrointestinal tract; wherein the formulation further comprises a pharmaceutically acceptable excipient; wherein the composition is derived from fecal material subjected to ethanol treatment (i.e. bacterial spores are ethanol-purified); wherein the bacterial species of the composition is in a delayed-release capsule; wherein the composition is formulated for oral administration; and wherein the composition comprises at least 1 x 104 colony forming units of the purified population of bacterial spores per dose of the composition. 
Regarding the limitation “an enteric coating” recited in the instant claim 109, the claims of the ‘655 patent define the composition is formulated for oral administration and comprises a delayed-release capsule. Given the delayed-release capsule is obvious variant of an enteric coating (which delays the release of its content until entering the intestines), the teachings of the ‘655 patent meet the requirement of this limitation.

Regarding the instant claims 116-119, the further limitations recited in the claims are directed to the functions, not the structures, of the claimed composition in the base claim 109.  The composition suggested by the ‘655 patent and Honda et al. has all of the structural limitations recited in the claim 109.  It is presumed that substances having substantially the same structures are capable of performing substantially the same functions. Thus, the instant claims are obvious.  
Regarding the instant claim 125, the limitation “populating the gastrointestinal tract of a subject” is directed to the function, i.e. what the composition dose after being administered to a subject.  The composition suggested by the ‘655 patent and Honda et al. has the substantially same formulation as that of the instant claim.  It is presumed 
Regarding the instant claim 126, the claims of the ‘655 patent teach a single dose unit comprising the claimed therapeutic composition, which is formulated for oral administration. Given the claims of the ‘655 patent defines at least 1 x 104 CFU of the purified bacterial spores per dose of the composition, it would have been obvious to formulate the composition of the ‘655 patent a single oral dose unit, such that the composition can be conveniently administered. 
Therefore, IN view of the teachings of Honda, Claims 109-110, 114, 116-120, and 125-130 of the instant application is deemed obvious over claims 1-6 and 10-14 of U.S. Patent No. 10258655.

 Claims 109-110, 114, and 116-130 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 10-14 of U.S. Patent No. 10258655 in view of Honda et al., as applied to Claims 109-110, 114, 116-120, and 125-130, further in view of Sorokulova et al. (US 20050271643, 2005, of record).
The subject matter of the claims of the ‘655 patent are described above, and the teachings of Honda et al. and Sorokulova et al. are described above.
Regarding Claims 121 and 122, the claims of the ‘655 patent do not explicitly teach the composition further comprises at least one carbohydrate or lipid. However, the claims of the ‘655 patent teach the composition comprises an excipient. It would have been obvious to one of ordinary skill in the art to further include at least one 
Regarding the instant claims 123 and 124, the claims of the ‘655 patent do not explicitly teach the composition further comprises supplemental mineral or vitamin. However, the composition of the ‘655 patent is formulated for oral administration. It would have been obvious to further include mineral or vitamin as a nutrient supplement in the bacterial spore composition of the ‘655 patent for orally delivering the bacteria and nutrient to patients, thus treating disorders in GI tract and improving the overall health of the patient, because it had been well known in the art to include carbohydrate, lipid, mineral, and vitamin as nutrient supplements in a therapeutic composition that contains beneficial bacteria, as supported by Sorokulova et al. and Honda et al. Thus, the instant claims 123 and 124 would have been obvious in view of the teachings of the prior art (it is noted that the teachings of Sorokulova about supplementary nutrients carbohydrate and lipid further renders the claims 121-122 obvious).
Therefore, further in view of the teachings of Sorokulova, Claims 109-110, 114 and 116-130 of the instant application is deemed obvious over claims 1-6 and 10-14 of U.S. Patent No. 10258655.

Response to Arguments
Applicant's arguments about the priority in the response filed on 02/04/2022 (page 5, last paragraph) have been fully considered but they are not persuasive. As 
Applicant's arguments about the 103 rejection over Honda et al. in the response filed on 02/04/2022 (pages 6 and 7) have been fully considered but they are moot, because the rejection has been withdrawn due to the amendment to the claims. In response to Applicant’s arguments in the last paragraph of page 6 of the 02/04/2022 response, it is noted that the L. bacterium DJF VP30 and L. bacterium 5 1 57FAA belong to the same bacterial species and they share similar properties.  When equivalents of L. bacterium DJF VP30 and L. bacterium 5 1 57FAA, as listed in Tables 3 and 4, are applied either alone or in combination to the 23-mix, 17-mix, and 5-mixes, significant increases in the frequency of Treg cells were observed (as described above and demonstrated by Honda et al. in the examples 36-37). As such, those L. bacterium DJF VP30 and L. bacterium 5 1 57FAA listed in Tables 3 and 4 are the art-recognized equivalent for the same purpose of inducing Treg cells. In addition, Examiner notes that Honda et al. specifically teach including L. bacterium DJF VP30 and L. bacterium 5 1 57FAA, either alone or in combination, in their therapeutic composition for inducing Treg cells (see the Markush group in Claim 8), which further supports that L. bacterium DJF VP30 and L. bacterium 5 1 57FAA are the art-recognized equivalent for inducing Treg cells. Finally, in response to Applicant’s further arguments based on the “Strains 11, 19, 20, and 30” in table 3, Examiner points out that these arguments are misleading and 
  Applicant's arguments about the 103 rejection of claims 109-121 and 125-129 over Allen-vercoe et al. in view of Honda et al. in the 02/04/2022 response (pages 7-10) have been fully considered but they are not persuasive. First, in response to Applicant’s arguments based on those previously submitted with the 9/23/2020 amendment, it is Examiner’s position that these previous arguments are not persuasive for the reasons of record (see pages 29-31 in the previous office action mailed on 08/04/2021). Further in response to Applicant’s arguments in pages 8 and 9 of the response, Examiner notes that it has been known in the art that the L. bacterium 5 1 57FAA has the benefits of enhancing immune response as well as preventing and treating diseases in the GI tract, as supported by Honda et al., who specifically teach adding the L. bacterium 5 1 57FAA to their therapeutic composition for inducing Treg cells and for preventing/treating GI diseases, and specifically teach a therapeutic composition comprising L. bacterium as a major bacterial species, as indicated above.  In view of the combined teachings of  Allen-vercoe et al. and Honda et al., it would have been obvious to one of ordinary skill in the art to further include L. bacterium 5 1 57FAA as a L. bacterium strain in the therapeutic composition of Allen-vercoe, because Allen-vercoe specifically teaches the benefits of L. bacterium strains and including the L. bacterium strains in their composition, as indicated above. Overall, Examiner has provided in the 103 rejection solely based on the state of the art that existed at the time the invention was made, and accordingly, it is a proper and solid rejection. 
In response to Applicant’s arguments in the paragraph 3 of page 9 of the response, Examiner notes that the invention of Honda is directed to a therapeutic composition comprising multiple bacterial species for achieving a synergetic effect of the therapeutic composition for inducing Reg T cells and preventing/treating gastrointestinal diseases, and that the composition comprising a single strain of “Faecalibacterium prausnitzii” is used only for the purpose of control. Given Honda et al. expressively teach their 23-mix, 17-mix, and 5-mix compositions significantly increase the frequency of Treg cells (see Example 37 and Fig. 17), it would have been obvious to one of ordinary skill in the art to prepare the composition of Honda, comprising Faecalibacterium prausnitzii along with other multiple bacterial species, in the form such as 23-mix, 17-mix, or 5-mix.
In response to Applicant’s arguments in the paragraph spanning pages 9 and 10, these arguments are based on the features not recited in the claims. Examiner would like to point out that the base claims 109 and 130 use a transitional word “comprising”, which indicates that the claimed composition may further comprises any additional bacterial species, including C. symbiosum and/or E. rectale described in Example 29 of the instant specification. As such, the claimed composition is not distinct from those suggested by the cited prior art.     
Applicant's arguments about the 103 rejection of Claims 109-129 over Allen-Vercoe in view of Honda and Sorokulova in the 02/04/2022 response (pages 10-11) have been fully considered, but are not persuasive. These arguments are based on the arguments previously presented in pages 7-10 of the response, which are found not persuasive as indicated above. Thus, they are not sufficient to overcome the 103 rejection.
Applicant’s comments about the double patenting rejections in the 02/04/2022 response (pages 111-12) are acknowledged.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633